Order entered August 9, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01229-CV

            IAN ACREY, PETROLIA GROUP, LLC, PETROLIA WEST I, LLC,
                       AND QUANAH ACME, LLC, Appellants

                                             V.

                         KILGORE & KILGORE, PLLC, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-15-03110-L

                                         ORDER
        We GRANT appellee’s unopposed motion for leave to file appellee’s brief. Appellee’s

brief received by the Clerk of the Court on August 8, 2016 is DEEMED timely filed on the date

of this order.

        Appellants’ reply brief shall be due TWENTY DAYS from the date of this order. TEX.

R. APP. P. 38.6(c).

                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE